7«??-/5
                No.     PD-0728-15
                                                               ORIGINAL

                        IN    THE
                                                            RECEIVED m
          COURT OF     CRIMINAL       APPEALS             COURT OF CRIMINAL APPEALS
                       OF    TEXAS
                                                               AUG 2 7 2015

                                                          Abel Acosta, Clerk

                JOSE    DIAS      PEREZ,
                               Appellant/Petitioner                    FILED IN
                                                           COURT OF CRIMINAL APPEALS
                            **-                                    AUG 2? 2015

              the state of texas,                               Abel Acosta, Cierk
                               Appellee/Responden t




APPELLANT'S PETITION FOR DISCRETIONARY REVIEW




        IN   APPEAL    NO.    12-14-00116-CR
                       FRON   THE
                COURT    OF    APPEALS
                       FOR    THE
         TWELFTH JUDICIAL DISTRICT
               TYLER, TEXAS




                                    PRO   SE:   JOSE   DIAS    PEREZ
                                                TDCJ-ID    #   1951217
                                                EASTHAM   UNIT
                                                2665 PRISON ROAD # 1
                                                LOVELADY/ TEXAS 75851




                        COVER
                                TABLE OF CONTENTS


INDEX OF    AUTHORITIES                                        IV

STATEMENT REGARDING ORAL ARGUMENT                               1

STATEMENT OF THE CASE                                         1-2

STATEMENT OF PROCEDURAL HISTORY                                 2

GROUNDS FOR REVIEW                                              3

GROUND   FOR   REVIEW   NO.   ONE:


     Whether the Court of Appeals improperly held the Trial Court
properly admitted   into evidence a personal writing of the
Petitioner which was seized upon the execution of an evidentiary
search   warrant?


GROUND   FOR   REVIEW   NO.   TWO:


     Whether the Court of Appeals improperly held the Trial Court
properly  admitted  into  evidence   a  statement  made   by  the
Petitioner to Detective    Battley  while  in custody   following
defective Miranda warnings?

GROUND   FOR REVIEW NO.       THREE:


     Whether the Court of Appeals properly held the Trial Court
properly  admitted  into  evidence a   statement  made  by  the
Petitioner to Jailor Creel while in custody without any Miranda
warnings?

GROUND   FOR   REVIEW   NO.   FOUR:


     Whether the Court of Appeals properly held the Trial Court
did not err when it failed to excuse an admittedly bias juror
after trial had commenced/ and no agreement was made to dismiss
juror between the State and Defense counsels?

GROUND FOR REVIEW NO.         FIVE:

     Whether the Court of Appeal properly held evidence was
sufficient after overruling Petitioner issues One/ Two and Three?

GROUND FOR REVIEW NO.         SIX:

     Whether the Court of Appeals properly held the Trial Court
properly determined that an extraneous unadjudicated extraneous
offense/ over thirty (30) years old/ was admissible/ and in
failing to grant a mistrial when unsolicited testimony of the
extraneous offense was presented to the jury?


                                       II.
                        TABLE   OF   CONTENTS   CONTINUED


ARGUMENT   NUMBER ONE                                            3-5

ARGUMENT NUMBER TWO AND THREE                                    5-8

ARGUMENT NUMBER FOUR                                             8-9

ARGUMENT NUMBER FIVE                                            9-10

ARGUMENT NUMBER SIX                                            10-12

PRAYER                                                            12

CERTIFICATE OF     SERVICE                                        13

APPENDIX -   A/   OPINION OF 12th COURT OF APPEALS          ATTACHED




                                       III.
                            INDEX       OF   AUTHORITIES
CASE                                                                      PAGE(S)
HARRISON V.   UNITED STATES,           392 U.S. 219 (1968)                  5

HOWARD V. STATE,       137 S.W.3D 281 (TEX.CRIM.APP. 2006)                     10

HUNTER V. STATE/ 896 S.W.2D 397 (TEX.CRIM.APP. 1992)                           11

JACKSON V.    DENNO,    378 U.S. 368 (1964)                               6

JACKSON V. VIRGINA,       443 U.S. 307 (1979)                             9

MICHIGAN V.    HAR»EY,    494 U.S. 344 (1990)                             6

MILES V. STATE/ 918 S.W.2D 511               (TEX.CRIM. APP. 1996)             11

MIRANDA V.    ARIZONA,    384 U.S. 436 (1969)                     3,5,6,7,8

MONTGOMERY V.    STATE,    810 S.W.2D 372 (TEX.CRIM.APP. 1990)                 11

OLD CHIEF V. UNITED STATES,             519 U.S. 172 (1997)          11-12

OWENS V. STATE, 827 S.W.2D 911               (TEX. CRIM. APP. 1992)            11

SMITH V. STATE, 779 S.W.2D 417 (TEX. CRIM. APP. 1989)                           6

                             STATUTES         AND   RULES


TEXAS CODE OF CRIMINAL PROCEDURE art. 18.02(1)                                  4

TEXAS CODE OF CRIMINAL PROCEDURE art.                    33.01                  9

TEXAS CODE OF CRIMINAL       PROCEDURE art.              33.011                 9

TEXAS CODE OF CRIMINAL       PROCEDURE art.              36.29                  9

TEXAS CODE OF CRIMINAL PROCEDURE art.                    38.22 § 3(a)           7

TEXAS CODE OF CRIMINAL PROCEDURE art.                    38.22 § 3(c)           8

TEXAS PROPERTY CODE TITLE          2    CHAPTER     5                           4

TEXAS RULES OF APPELLATE PROCEDURE,                 RULE 9.2(b)                 2

TEXAS RULES OF EVIDENCE,       RULE 404(b)                                     11

TEXAS RULES OF EVIDENCE,       RULE 405                                        11

TEXAS RULES OF EVIDENCE, RULE 609                                              10




                                             IV.
                                   No.       PD-0728-15

                                             IN    THE
                            COURT OF CRIMINAL                APPEALS
                                          OF TEXAS




                                   JOSE      DIAS PEREZ,
                                                      Appellant/Petitioner

                                              vs.



                                 THE    STATE OF TEXAS,
                                                      Appellee/Respondent



               APPELLANT'S       PETITION     FOR DISCRETIONARY REVIEW




TO THE    COURT   OF   CRIMINAL     APPEALS OF TEXAS:


        Appellant/Petitioner/            ("Petitioner"              hereinafter)         respect

fully    submits    this    Petition         for      Discretionary        Review    and    moves

that    this    Honorable Court grant review of this cause and offers

the following in support thereof:

                       STATEMENT       REGARDING ORAL           ARGUMENT


        The    Petitioner    request         oral      argument      in   this    case   because

such argument may assist            the Court in applying                  the facts to       the

issues    raised.      It   is      suggested            that   oral      argument    may    help

simplify the facts and clarify the issues.

                                 STATEMENT        OF   THE   CASE


        Petitioner was indicted on April 23/ 2012/                         for the murder of

Martha    Caselin      Rameriz.        (CR    6)       The   defense      filed     motions    to

suppress       evidence,     (A     personal             writing     of     Petitioner)       and

suppress statements given to law enforcement.                             (CR 32-43,       47-49;

88-93) The Trial Court denied the                      motions       to suppress, and the

                                                  1
case   proceeded             to    jury      trial.           (6 RR 156)           During          the    trial and

over   objections/            a     personal            writing       and        two    statements          made    by

Petitioner         were           introduced            into        evidence.           Further/           before     a

witness      to         an        unadjudicated                 extraneous              offense           involving

Petitioner         of    another shooting                     testified           to    events       over     thirty

(30) years prior/                 a juror             advised       the Trial           Court       that she       had

personal      knowledge                of    the        witness/           and     that       she        would    give

greater credibility to that witness'                                      testimony.       (7 RR 2-21) The

parties      agreed           to    excuse             the     juror        and        proceed       with     eleven

jurors.      Id.        The       Trial          Court       did      not    excuse           the        juror.     Id-

Thereafter         the       jury      found           the    Petitioner           guilty of             murder     and

assessed      a     50       year       sentence.             (CR     174-75)           Petitioner          filed     a

Motion for New Trial/ (CR 185-89) was denied by operation of law/

and    Notice       of        Appeal/             (CR        184)     the        Trial     Court          certified

Petitioner's Right of Appeal. (CR 172-73)

                              STATEMENT OF PROCEDURAL                        HISTORY

       In    cause        No.       18/373            the     Petitioner          was     charged          with     the

offense     of     Murder.         The      Petitioner was                 convicted          of    such     offense

on April 22/ 2014/ and appealed the conviction. On May 29/ 2015/

the Tyler Court of Appeals                             affirmed the conviction.                          No motions

for rehearing were filed. On June                                   26/ 2015/ this Honorable Court

granted      an         extension                of     time         to     file        the        Petition         for

Discretionary            Review/            up    to     and        including          August       28,    2015. On

August      18,     2015,          this Petition                    for    Discretionary                 Review     was

timely      forwarded             to    the Court of Criminal                           Appeals          for filing

pursuant to Rule 9.2(b), Texas Rules of Appellate Procedure.
                                  GROUNDS    FOR    REVIEW


                                             I.


     Whether the Court of Appeals improperly held the Trial Court
properly  admitted  into  evidence a   personal  writing  of  the
Petitioner which was seized upon the execution of an evidentiary
search    warrant?


                                             II.


     Whether the Court of Appeals improperly held the Trial Court
properly  admitted  into   evidence a   statement  made   by  the
Petitioner to Detective Battley while      in custody following
defective Miranda warnings?

                                            III.


     Whether the Court of Appeals properly held the Trial Court
properly  admitted  into  evidence a   statement  made  by  the
Petitioner to Jailor Creel while in custody without any Miranda
warnings?

                                             IV.


      Whether      the    Court    of   Appeals properly held the Trial Court
did   not err when        it failed      to excuse an admittedly        bias    juror
after trial had commenced/ and no agreement was made to dismiss
juror between the State and Defense counsels?

                                             V.


     Whether the Court of    Appeal properly held evidence was
sufficient after overruling Petitioner issues One/ Two and Three?

                                             VI.


     Whether the Court of Appeals properly held the Trial Court
properly determined that an extraneous unadjudicated extraneous
offense, over thirty (30) years old/ was admissible, and in
failing to grant a mistrial when unsolicited testimony of the
extraneous offense was presented to the jury?

                                  ARGUMEHT    NUMBER ONE


      The Court of Appeals glosses over the fact that the personal

writings of the Petitioner were seized in                    violation of State and

Federal    Laws.


         Texas     Code    of     Criminal        Procedure,   ("Tex.C.C.P.")   art.

                                              3
18.02(1) specifically provides the basis of a search warrant, and

what        is        permissible,           and       impermissible.                Specifically,         the

"personal writings of the accused," Id. are prohibited.

        The State introduced, over the objections of the Petitioner,

and Trial             Court    allowed        the     introduction            of    what    was    clearly    a

personal          writing       into evidence at State's Exhibit ("SE")                               73. (8

RR    36,        SE    -      73)     This      personal        writing         was       written    in    the

Petitioner's native language/                          (Spanish) and on a writing tablet.

Id- The State was                   forced to        translate the personal                     writing    into

English for the purpose of                          introducing the personal writing. Id-

further/         the writing was partially covered by items on a kitchen

table.      (4 RR 13)

        The       State       argued that the handwritten note was a                               last will

and testament. However/                      in order to make any disposition as such/

the    handwritten             note      must    be    deemed        a    legal      document under the

Texas Family Code/                  and title         2   Chapter         5   of    the    Texas    Property

Code. The note hardly conforms to a legal document,                                         but at best a

draft       for        personal        use    prior       to     the      Petitioner        returning        to

Mexico.          (4 RR 36)          The handwritten note can hardly be construed a

legal       disposition             of    Petitioners           Property           under     the    draconic

requirements of Title 2 Chapter 5 of the Texas Property Code.

        Therefore,              the      Court       of       Appeals         holding      that     personal

writing          was       admissible         evidence          is       misplaced.        The     Court     of

Appeals holds impossibly, that since the personal writing was not

allowed under Tex.C.C.P.                     art.     18.02,      and      as      such   the    item wasn't

listed on the warrant, the personal writing was admissible. (Slip

Op. at 3) However, this is in direct conflict                                        with the "Fruit of

                                                          4
the    Poisonous       Tree"    doctrine of              the Supreme Court of the United

States.       See,     Harrison        v.     United       States,        392 U.S. 219,     222

(1968)(For the "essence of a provision forbidding the acquisition

of evidence in a certain way is                          not merely evidence so acquired

before the Court,         but that it shall not be used at all.")

        Furthermore,          the    personal       writing       was    not admissible under

the "plain view" exception. A blanket policy covering                                   "Poisonous

Fruit" does not equate to a legal or Constitutional right for law

enforcement to seize any item they desire during                                "the course of a

good    faith        search    conducted           within       the   parameters       of    a     valid

search warrant."          (Slip Op. at 3) This holding contrives a means

to bypass law and effect it's own legal system.                                 The warrant was

issued to search for "weapons" and                         "blood"       from the residence of

the Petitioner. (SE - 1) The personal writing cannot by any means

be construed as either/                nor any other item contained within                           the

search      warrant.

        Thus/ the Court of Appeals has decided an important question

of    state    and     federal        law     in     a    way     that    conflicts         with     the

decisions of the Court of Criminal Appeals/ and the Supreme Court

of    the   United    State.

                          ARGUMENT           NUMBER TWO AMD THREE

        Both    question       Two     and        Three/       revolve    around the issue of

statements and specifically/                       Miranda v. Arizona/            384 U.S. 436/

476-79      (1966)     Therefore,           the    Petitioner shall cover both issues

within one argument.

        The    Fourteenth           Amendment's          due    process requires            that only

voluntary       confessions            be         admitted       into     evidence;         otherwise
                                                     5
reliable and probative evidence                               is      inadmissible             for all purposes

if    the   evidence          is      derived        from        an     involuntary            statement.             USCA

Const. Amend. 14; Michigan v. Harvey/ 494 U.S. 344 (1990) It is a

violation         of    the       due      process           clause          of    the       state      and     federal

constitution            for       a     conviction/                in    whole          or    in        part,        on    an

involuntary            statement.            Jackson          v. Denno,             378 U.S. 368    (1964);

Smith v. State, 779 S.W.2d 417 (Tex-Crim.App. 1989)

       The       Court    of          Appeals       "conclude[d]                  that       * * * Appellant's

statement was not taken in strict compliance with [Tex.C.C.P. art

38.22]      Subsection 3(a),..."                        (Slip Op.            at     5) However/              the     Court

also     held      that           "the       State           established                an    exception              under

Subsection         3(c).          Therefore,              the       Trial          Court       did       not        err    in

admitting the statement." (Slip Op. at 5-6)

       For       the     Court          of     Appeals           to      circumvent            the       protections

afforded by the               United States Constitution,                               and    Miranda,             Id.    is

unfounded         in      the          jurisprudence                of        the       United          States.           The

protections against self-incrimination were secured                                                     for ages           to

come     and     designed             to     approach            immortality             as    nearly          as    human

institutions            can       approach          it.      Miranda/             384    U.S./          at    442.        The

prosecution            may        not        use     statements                   whether          exculpatory             or

inclupatory,            stemming           fro      custodial            interrogation                  of   defendant

unless      it    demonstrates                use       of    procedural             safeguards              effect        to

secure      privilege             against          self-incrimination.                       Id-    384       U.S./        at

444.    A defendant's                 constitutional                right's have been violated if

his    conviction            is       based,       in     whole         or    in     part,         on    involuntary

confession, regardless of its truth or falsity, even if there is

ample evidence aside from confession to                                           support          conviction. Id.

                                                             6
384 U.S.,          at 463-464.          As    far as voluntariness,                    the "voluntariness

doctrine in state                  cases      encompasses              all   interrogation          practices

which    are         likely       to    exert          such pressure upon               individual as         to

disable him from making free and rational choices.                                            Id.   384 U.S.,

at   465.

        As    stated above,                 the Court of Appeals acknowledges that the

Petitioner's            statement            was       not    taken     in    strict        compliance      with

Tex.C.C.P.            art    38.22          § 3(a).          (Slip Op.       at   5)    This    should      have

ended        the      consideration               on    the       issue.      However,        the    Court    of

Appeals          held       that       the        State       somehow        found     a     bypass    on    the

Constitutionality                  of       the    involuntary              statement.       This     directly

contravenes the opinion of the Supreme Court of the United States

in   Miranda.

        In       relation         to    the       statements           of    Jailer     Creel;      again     the

Court of Appeals bypasses the protections afforded by                                                 Miranda,

through          a     series          of     procedural            means.        "Unless      other        fully

effective means are devised to inform accused person of the right

to silence,            and to ensure continuous opportunity to exercise it,

person must/ before any questioning,                                    be warned..."          Miranda/ 384
U.S.,       at       444.   This        would apply to                 the alleged statements               made

during booking procedures.

        The        Court     of    Appeals          held:         "The question         'Do you know why

you're        here?'        does        not       require         an    incriminating          response.        A

defendant could easily answer ,yes/''no/' or 'I was arrested for

[a particular offense].'" (Slip Op. at 7) The Court further held:
"Based on the totality of the circumstances/ including both the

content of the question and the circumstances                                          in    which     it     was
                                                              7
asked/       we        conclude              that      the      question              had     a        legitimate

administrative               purpose.          See    Alford, 358 U.S.       at    661"        Id.     Any

evidence that accused was threatened,                                  "tricked             or cojoled" into

waiver will show               that he did not voluntarily waive                                  privilege        to

remain silent." Miranda, 384 U.S., at 476. Further,                      the privilege

against        self-incrimination                      protects         individuals                from         being

compelled         to     incriminate             himself         in    any       manner;          it     does     not

distinguish         degrees          of        incrimination.           Id.       The       Fifth       Amendment

provision         that        individual             cannot      be     compelled            to     be    witness

against himself cannot be abridged in any circumstantial manner.

Id.    384     U.S.,          at     477.        Lastly,         "[w]here             rights       secured         by

Constitution            are        involved          there       can        be    no        rule       making      or

legislation which would abrogate them." Id. 384 U.S., at 490.

       Therefore,            the Court of              Appeals has misconstrued Tex.C.C.P.

art.   38.22 § 3(c),               has       determined an            important question of                     state

and    federal         law     in        a    way    that       conflicts         with       the       applicable

decisions of the Supreme Court of the United States.

                                             ARGUMENT     NUMBER       FOUR


       During          the    guilt-innocence                  phase of the             trial,         and before

the    State      called       Witness          Ward      to describe            an   extraneous          offense

involving Petitioner,                    a seated juror, Geraldine Griffin, advised

the parties and the Trial Court that the Juror knew witness Ward,

had worked with her for some 5 years in a subordinate capacity,

and would give greater weight to Witness Ward's testimony than

she    would       other       witness.             The    Juror       believed         Witness          Ward     was

truthful and was credible.                          (12 RR 2-21)

       The        Petitioner             argued that the defense had requested Juror

                                                           8
Griffin,          be    excused,         and     the    trial          continue      with       eleven      jurors

pursuant to Tex.C.C.P.                    arts.        33.01,         33.011,      & 36.29.

        The       State      contentions           were         directly in opposite,                 the State

stated there was no agreement to excuse                                      the    juror,      and   the Court

did    not    abuse      it's       discretion.

        In the Court of Appeals opinion,                                the Court found:              "The State

expressed          that       it    would        not    object          to    proceeding         with       eleven

jurors is Appellant wished to agree to dismiss the juror." (Slip

Op.    at     10)       However,         the      Court          of    Appeals        erred      in     finding:

"Appellant             expressed         no      desire         to     dismiss       the    juror,      and      the

trial    continued."               Id.   When     in    fact,         the Trial      Court held it would

not     excuse          the        juror,        and    overruled             any     objections            to   the

contrary. (12 RR 21)

        Thus,          the     Court        of    Appeals             has    misconstrued             the    cited

statutes/          rule/       regulation/             or       ordinance,          and    so   far    departed

from the accepted and usual course of                                    judicial proceedings as to

call    for an exercise of                     the Court of             Criminal Appeal's power                  of

supervision.

                                         ARGUMENT           NUMBER      FIVE


        This Ground of error is dependent upon the review of Grounds

One,    Two       and     Three.         Therefore,             the     Petitioner         incorporates          by

reference herein Grounds                       One,    Two,       and Three.

        Minus benefit of the personal writing of the Petitioner, and

the Statements of the Petitioner to Detective Battley, and Jailor

Creel,       there simply is no evidence to support the conviction for

murder       in   the    instant         case.

        Under Jackson v. Virqina, 443 U.S. 307,                                     319 (1979) The legal

                                                            9
sufficiency            evidence            of     evidence             is     viewed          in     light         most

favorable         to   the       prosecution              to     determine         whether         any       rational

trier      of    fact      could        have      found          the       essential         elements         of    the

crime      beyond      a   reasonable doubt.                      However,         in the          instant      case,

the    Petitioner          contends          that         the     requirement           is    in    a    "neutral"

light considering all guilt-innocence evidence leads to proof to

establish the Petitioner acted in                                 any way other than by accident

or in self defense in shooting Rameriz. See,                                        Howard v. State,                137
S.W.3d 281 (Tex.Crim.App. 2006, writ ref'd/ n.r.e.)

        If      the    record         is    reviewed            without       consideration              Detective

Battley's           interrogation,               and        book-in          interrogation              of     jailor

Creel,        and      inadmissible               personal             writings,         the        evidence         is

legally insufficient to support a conviction for Murder.                                                     Further,

as     a        natural          out-flow,             of        the        evidence          being           legally

insufficient,           would         lead       to   a     conclusion           that    the        evidence        was

factually insufficient to support the instant conviction.

                                           ARGUMENT         NUMBER         SIX


        The       Court          of        Appeals             has     directly         circumvented                the

protections             against            extraneous                 evidence,         in         relation          to

propensity          evidence,          and proximity in time to the crime,                                    by the

holding         that    the      trial      Court         did        not    abuse    it's      discretion            by

admitting said evidence over the objections of the defense,                                                         and

in    limine     order      of    the      Court.

        Pursuant           to     Rule          609    of        the       Texas    Rules          of    Evidence,

( "Tex.R.Evid")            "Evidence of a conviction under this rule                                          is not

admissible is a period of more than ten years has elasped since

the date of conviction..." The Petitioner cites this provision to

                                                            10
demonstrate the absurdity of                         the    Court of Appeals holding that a

thirty       (30)    year old,        non-prosecuted,                alleged           attempted       murder

would be admissible under Texas Rules of Evidence 404(b) and 405.

        The    Court        of     Appeals       goes        into        a     long     dialog        of    case

citations to support it's contentions on the instant issue.                                                (Slip

Op.    at     8-10)        However,        in    the        end    they       must     all     fail.       Quite

plainly extraneous evidence of an alleged crime over thirty (30)

years       in age would be          inadmissible to demonstrate the Petitioner

in some way acted in conformity with his own character.

        Unadjudicated extraneous offenses have                                  long been held to be

inadmissible.             Hunter    v.     State,           896 S.W.2d 397       (Tex.Crim.App.

1992);       See also,       Miles       v.     State,       918 S.W.2d 511      (Tex.Crim.App.

1996)       This     is     especially          true        if     the        unadjudicated           offense

"evidence admitted implicated defendant                                  in offenses very similar

in    detail        to    charged    offense.              Tex.C.C.P.          art.     37.07     §    3(a)."

Hunter, 896 S.W.2d,     at        399     Furthermore,             "even         assuming       the

evidence       was       sufficient        to        establish       appellant's               'system'       of

criminal activity, we find that such evidence was not relevant to

any material fact                in dispute."          Owens v.              State,     827 S.W.2d 911,

916     (Tex.Cr.App.         1992)        In    fact,        if    extraneous          evidence        is not

relevant apart from supporting inference of character conformity,

it    is    absolutely           inadmissible          under        rules       of     Evidence       404(b).

See,       Montgomery       v.     State,       810 S.W.2d 372,    387       (Tex.Crim.App.

1990)

        The    Supreme       Court        of    the        United    States          has   further         held:

"Although propensity evidence                         is relevant,              risk    that     jury will

convict from crimes other than those charged                                     or     that, uncertain

                                                       11
of   guilt,       it    will       convict          anyway       because       a    bad person     deserves

punishment          creates         prejudicial                effect    that       outweighs      ordinary

relevance."            Old    Chief      v.    United          States,    519 U.S. 172,   117 S. Ct.
644,   650 (1997)

       Therefore/             the        Court       of        Appeals    decision           is   in    direct

conflict with the prevailing norms/                               and so far departed              from the

accepted and usual course of judicial proceedings, as to call for

an     exercise          of        the       Court        of     Criminal           Appeal's      power     of

supervision,            and        decided          an    important        question          of   state    and

federal       law       in    such       a    way    that       conflicts          with    the    applicable

decisions         of    this       Honorable         Court        and    the       Supreme    Court of the

United States,               through the misconstruing the applicable statute,

and rules applicable in the instant case.

                                             PRAYER       FOR    RELIEF


       For       the    reasons          stated above,             it is respectfully submitted

that    the      Court        of    Criminal             Appeals    of    Texas       should      grant    the

Petition for Discretionary Review.

Respectfully submitted.




                    >rez

TDCJ-ID      #   1951217
Eastham      State       Farm
2665    Prison         Road   # 1
Lovelady, Texas 75851




                                                           12
                             CERTIFICATE     OF   SERVICE


        The Petitioner certifies that a true and correct copy of the

foregoing Petition      for Discretionary Review has been                   mailed    to

the   office   of   Rachel    L.   Patton,      District   Attorney    for    Cherokee

County, Texas,      West 6th Street, Rusk, Texas 75785, and via                     U.S.

Mail,    first-class postage pre-paid,             to   the   Office   of    the   State

Prosecuting    Attorney,      P.O.   Box     12405,     Capitol   Station,     Austin,

Texas 78711, on this the 18th day of August, 2015.




           ©rez"
lose Dias P«
TDCJ-ID # 1951217




                                           13
                       APPENDIX   -   A


OPINION OF THE TWELFTH COURT OF APPEALS AT TYLER,   TEXAS

                APPEAL NO.   12-14-00116-CR

         JOSE   DIAS PEREZ VS THE STATE OF TEXAS
                                    NO. 12-14-00116-CR


                          IN THE COURT OF APPEALS


                TWELFTH COURT OF APPEALS DISTRICT


                                     TYLER, TEXAS


JOSE DIAS PEREZ,                                  §      APPEAL FROM THE 2ND
APPELLANT


V.                                                §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §      CHEROKEE COUNTY, TEXAS

                                    MEMORANDUM OPINION

       Jose Dias Perez appeals his conviction for murder, for which he was sentenced to
imprisonment for fifty years. Appellant raises six issues challenging the trial court's admission
of certain evidence, its failure to excuse a juror from service, and the sufficiency of the evidence.
We affirm.



                                          Background

       Appellant was charged by indictment with murder. He pleaded "not guilty," and the
matter proceeded to a jury trial.
       At trial, the evidence showed that Appellant had known the victim, Martha Caselin
Ramirez, for about fifteen years. The two dated for about eight months and lived together for a
few months prior to the offense. About two weeks prior to the offense, Ramirez moved out of
Appellant's house. One night, Appellant came to Ramirez's home. He remained in his pickup
while Ramirez's son went to get her. Ramirez got into Appellant's pickup with him and they
talked. At some point, Appellant retrieved a .9 millimeter handgun from inside the vehicle and
fired three shots, two of which hit and fatally wounded Ramirez. Appellant drove across town to
his land with Ramirez's body still in the vehicle. Shortly thereafter, he called 911 and reported
the incident.
       Ultimately, the jury found Appellant "guilty" of murder and assessed his punishment at
imprisonment for fifty years. This appeal followed.


                                 Admissibility of Evidence

       In his first, second, and third issues, and part of his sixth issue, Appellant complains
about the admissibility of a handwritten note, his statements to a detective and a jailer, and
extraneous offense evidence.

Standard of Review and Applicable Law

       Generally, we review a trial court's decision to admit evidence under an abuse of
discretion standard. See Martin v. State, 173 S.W.3d 463, 467 (Tex. Crim. App. 2005). We
must uphold the trial court's ruling if it is reasonably supported by the record and is correct
under any theory of law applicable to the case. Willover v. State, 70 S.W.3d 841, 845 (Tex.
Crim. App. 2002). We will not reverse a trial court's ruling admitting evidence unless that ruling
falls outside the zone of reasonable disagreement. See Burden v. State, 55 S.W.3d 608, 615
(Tex. Crim. App. 2001).
Appellant's Handwritten Note

       After Appellant's arrest, a search warrant was issued for officers to search for certain
items at his home, including firearms, ammunition, firearm magazines, firearm cleaning kits,
items with possible blood evidence on them, and items belonging to Ramirez. While searching
for these items, officers saw a notepad on the kitchen table. The notepad was opened to a note
written in Spanish and apparently signed by Appellant. A Spanish speaking officer was called to
the scene to translate the note. The translation reads, "Ok I want to make a testament. I leave
everything to my daughters. They deserve my house, my land, and everything I have. Now I'm
leaving, but I'm taking someone with me. Signed Jose Perez." The officers decided that the
note appeared to be related to the offense theywere investigating and seized it as evidence.
       At a pretrial suppression hearing, Appellant argued that the note was inadmissible
because it was not and could not have been included in a valid search warrant.          Appellant
contended that the note was a "personal writing" within the meaning of Article 18.02(10) of the
code of criminal procedure. This provision reads, "A search warrant may be issued to search for
and seize . . . property or items, except the personal writings by the accused, constituting
evidence of an offense or constituting evidence tending to show that a particular person
committed an offense." See Tex. Code Crim. Proc. Ann. art. 18.02(10) (West Supp. 2014).
The State argued that the note was not a personal writing within the meaning of Article
18.02(10). The State further contended that the note was admissible even though it was not
listed in the search warrant because it was found in plain view. The trial court denied the motion
to suppress. At trial, Appellant renewed his objection when the note was offered as evidence,
and the trial court overruled the objection.
       In his first issue, Appellant reasserts his position that the note was a personal writing
within the meaning of Article 18.02(10). The State argues that regardless of whether the note is
a personal writing, Article 18.02(10) does not apply. We agree. Article 18.02 governs the items
for which a search warrant may be issued.         Here, the search warrant was not issued for
Appellant's note. Therefore, Article 18.02(10) does not apply. See Reeves v. State, 969 S.W.2d
471,486 (Tex. App.—Waco 1998, pet. refd).
       Appellant further argues that the note was not admissible under the plain view exception
to the search warrant requirement because the officers could not have entered the home had it not
been for the issuance of the search warrant.     However, in the course of a good faith search
conducted within the parameters of a search warrant, an officer may sometimes seize objects that
are not particularly described in the search warrant. Bower v. State, 769 S.W.2d 887, 906 (Tex.
Crim. App. 1989);see also Reeves, 969 S.W.2d at 486. An officer may seize such objects if he
has a reasonable basis at the time of the seizure for drawing a connection between the objects
and the offense that furnished the basis for the search warrant. Id.

       Here, there is no dispute that the note was discovered and seized in the course of a good
faith search conducted within the parameters of a valid search warrant. See id. Furthermore, the
officers had a reasonable basis at the time of the seizure for drawing a connection between the
note and the murder. See id. We conclude that the trial court did not abuse its discretion by
admitting the note into evidence. See id. Accordingly, we overrule Appellant's first issue.
Appellant's Statement to Detective Battley

        After Appellant called 911, he told the 911 operator that he would meet the police at his
house. When Appellant arrived at his house, police officers handcuffed him and read him his
rights. The reading of his rights was captured by the recording equipment of one of the police
vehicles. Appellant then led the officers to Ramirez's body. At the scene, Detective Gina
Battley interviewed Appellant. Before questioning Appellant, Detective Battley asked if he had
been read his rights and understood them, and he said that he did. Appellant told Detective
Battley that he had gone to Ramirez's home that night to talk. He stated that Ramirez was upset
because he had been drinking. Ramirez went inside the house and came back to his pickup with
something in her hand. He thought it was a weapon, so he took his gun and fired three times at
her. He believed that two of the shots hit Ramirez.

       In his second issue, Appellant argues that his statement to Detective Battley is
inadmissible because it was involuntarily given. He contends that the statement was involuntary
because he was intoxicated and in pain from the handcuffs when he waived his rights and gave
the statement. Evidence as to both of these factors was presented during a pretrial hearing on
Appellant's motion to suppress the statement.
       The determination of whether a confession is voluntary must be based on an examination
of the totality of the circumstances surrounding its acquisition. Armstrong v. State, 718 S.W.2d
686, 693 (Tex. Crim. App. 1985). Relevant circumstances to determine if a defendant's will has
been overborne include length of detention, incommunicado or prolonged interrogation, denying
a family access to a defendant, refusing a defendant's request to telephone a lawyer or family,
and physical brutality. Id.
       Intoxication, while relevant to the issue, does not automatically render a confession
involuntary. Nichols v. State, 754 S.W.2d 185, 190 (Tex. Crim. App. 1988). The central
question is the extent to which the person was deprived of his faculties due to the intoxication.
Id. If the person's intoxication rendered him incapable of making an independent, informed
choice of free will, then his confession was given involuntarily. Id.
       A recording of the interview was played at the suppression hearing. At the beginning of
the recording, Appellant asked for his handcuffs to be loosened. Within a very short time,
Detective Battley had another officer loosen Appellant's handcuffs. Detective Battley testified
that during her interview of Appellant, he smelled like alcohol, had somewhat slurred speech,
and told her that he had been drinking. She believed Appellant was "somewhat intoxicated" but
was able to communicate. Nothing in the recording or the testimony indicates that Appellant's
will was overborne. Based on the totality of the circumstances, we conclude that the trial court
did not abuse its discretion by finding that Appellant's statement was voluntarily given.
       Appellant further argues that his statement to Detective Battley is inadmissible under
Article 38.22, Subsections 3(a)(2) and 3(a)(4) of the code of criminal procedure.                              These
subsections read as follows:



       (a) No oral or sign language statement of an accused made as a result of custodial interrogation
           shall be admissible against the accused in a criminal proceeding unless:

       (2) prior to the statement but during the recording the accused is given the warning in Subsection
           (a) of Section 2 above and the accused knowingly, intelligently, and voluntarily waives any
           rights set out in the warning;

       (4) [and] all voices on the recording are identified.


Tex. Code Crim. Proc. Ann. art. 38.22 § 3(a)(2), (a)(4) (West Supp. 2014).
       The State argues that even though the statement was not obtained in full compliance with
Subsection 3(a), it is nonetheless admissible under Subsection 3(c) of the same article. That
subsection reads as follows:



       Subsection (a) of this section shall not apply to any statement which contains assertions of facts or
       circumstances that are found to be true and which conduce to establish the guilt of the accused,
       such as the finding of secreted or stolen property or the instrument with which he states the
       offense was committed.



Tex. Code Crim. Proc. Ann. art. 38.22 § 3(a)(c) (West Supp. 2014). Under the exception set
out in Subsection 3(c), oral statements asserting facts or circumstances establishing the guilt of
the accused are admissible if, at the time they were made, they contained assertions unknown by
law enforcement but later corroborated. Woods v. State, 152 S.W.3d 105, 117 (Tex. Crim. App.
2004). Such oral statements need only circumstantially demonstrate the defendant's guilt. Id. If
even a single assertion of fact in such an oral statement is found to be true and conducive to
establishing the defendant's guilt, then the statementis admissible in its entirety. Id.
       Here, Detective Battley testified that Appellant's assertions during the interview that the
shooting occurred inside his pickup, that it occurred at Ramirez's residence, that Ramirez was in
the passenger seat at the time it occurred, and that Appellant fired the gun three times and hit
Ramirez twice were unknown at the time of the interview. Detective Battley further testified that
all of these assertions were later determined to be true. We conclude that although Appellant's
statement was not taken in strict compliance with Subsection 3(a), the State established an
exception under Subsection 3(c). Therefore, the trial court did not err in admitting the statement.
Accordingly, we overrule Appellant's second issue.
Appellant's Statement to Jailer

       When Appellant was booked into jail for Ramirez's murder, the jailer who booked him in
asked him the questions that she was trained to ask, including, "Do you know why you're here
and where you're at?" The jailer testified that the purpose of those questions is to determine
whether the person is too intoxicated or otherwise unable to complete the booking process.
When the jailer asked Appellant, "Do you know why you're here," he responded that he had
killed his girlfriend because she was performing witchcraft on him. He continued talking,
unprovoked, and stated that his girlfriend shot at him and he shot her twice. The jailer proceeded
to ask the rest of the normal booking questions.
       In his third issue, Appellant argues that his statements to the jailer are inadmissible
because they are products of a custodial interrogation without the provision of Miranda1
warnings. "Interrogation" refers to (1) express questioning and (2) any words or actions of the
police, other than those normally attendant to arrest and custody, that police should know are
reasonably likely to elicit an incriminating response from the suspect. Alford v. State, 358
S.W.3d 647, 652 (Tex. Crim. App. 2012) (citing Rhode Island v. Innis, 446 U.S. 291, 301, 100
S. Ct. 1682, 64 L. Ed. 2d 297 (1980)). Routine booking questions, because they are "normally
attendant to arrest and custody," are a recognized exception to Miranda. Alford, 358 S.W.3d at
654. To fall within the exception's parameters, a routine booking question must be reasonably
related to a legitimate administrative concern. Id. at 659-60. Questions such as a defendant's
name, address, height, weight, eye color, date of birth, age, place of employment, and physical
disabilities have been accepted as falling within the exception's parameters. Id. at 654-55.
Questions such as where the defendant was going when he was pulled over, when and what he
had last eaten, and whether he had consumed alcohol have not. Id. at 655.
        A trial court must examine whether, under the totality of the circumstances, a question is
reasonably related to a legitimate administrative concern. Id. at 661. Whether a question
reasonably relates to an administrative concern must be ascertained by both the content of the
question and the circumstances in which the question is asked. State v. Cruz, No. PD-0082-14,
2015 WL 2236982, at *7 (Tex. Crim. App. May 13,2015). An appellate court generally reviews

         Mirandav.Arizona, 384 U.S. 436, 86 S. Ct. 1602,16 L. Ed. 2d 694 (1966).
de novo the objective reasonableness of a question's stated administrative purpose, but defers to
the trial court's resolution of disputed facts. Alford, 358 S.W.3d at 661.
       The jailer in this case testified that she routinely asked prisoners at the beginning of the
booking process whether they knew where they were and why they were there. She stated that
the purpose of these questions was to make sure the prisoners knew why they were there and
were not too intoxicated to continue the booking process. The jailer testified that when she was
booking Appellant, she first asked his name and then whether he knew why he was there. She
was particularly interested in Appellant's answer to the latter question because she smelled
alcohol on him. After Appellant answered the question, the jailer finished booking him and
returned him to his cell.    The jailer testified that she had no intent to elicit incriminating
information when she asked the question.
       Just as the government has a legitimate administrative interest in asking a defendant
questions such as his name, address, and physical disabilities, it also has an interest in
determining whether the defendant is competent to answer such questions before asking them.
The question "Do you know why you're here?" does not require an incriminating response. A
defendant could easily answer "yes," "no," or "I was arrested for [a particular offense]." Based
on the totality of the circumstances, including both the content of the question and the
circumstances in which it was asked, we conclude that the question had a legitimate
administrative purpose. See Alford, 358 S.W.3d at 661; Cruz, 2015 WL 2236982, at *7.
Therefore, the trial court did not err in admitting Appellant's statements under the booking
questionexception to Miranda. Accordingly, we overrule Appellant's third issue.
Extraneous Offense Evidence

        In Appellant's case in chief, he took the stand and testified that the shooting of Ramirez
was accidental. In the State's rebuttal case, it offered evidence of an extraneous offense to rebut
Appellant's claim that Ramirez's shooting was accidental. In January 1986, Appellant was
married to Barbara Ward. The two had been separated for approximately two months, and Ward
was living with her parents. Appellant went to the house one night and remained in the car. A
family member told Ward that Appellant was there and wanted to talk. Ward went outside and
leaned into the car window to talk to Appellant. At one point, she turned her head to look at
something and Appellant shot her in the face. Ward looked back at Appellant and he shot her
two more times in the arm and shoulder. She ran as far as she could before falling. After firing
six shots, Appellant drove away.     Ward survived the wounds and later filed an affidavit of
nonprosecution. The charges against Appellant were dismissed.
       As part of his sixth issue, Appellant argues that the trial court erred by admitting the
extraneous offense evidence because it lacked the required similarities and was too remote in
time to be admissible under Rule 404(b). Generally, evidence of other crimes, wrongs, or acts is
not admissible to prove the character of a person in order to show action in conformity therewith.
See Tex. R. Evid. 404(b). It may, however, be admissible for other purposes, such as proof of
motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or
accident. See id.

       When a defendant claims his act was free from criminal intent, extraneous offenses may
be relevant to prove such intent. Plante v. State, 692 S.W.2d 487, 491-92 (Tex. Crim. App.
1985). To be admissible to negate the possibility of accident, the extraneous offense must be
sufficiently similar in nature to the charged offense that the inference of improbability of
accident logically comes into play. Cantrell v. State, 731 S.W.2d 84, 90 (Tex. Crim. App.
1987). The degree of similarity required in cases where intent is the material issue is not,
however, as great as in cases where identity is the material issue and extraneous offenses are
offered to prove modus operandi. Id.
j      In this case, the mode of committing the offenses and the circumstances surrounding the
offenses are sufficiently similar for the extraneous offense to be relevant to intent. The primary
and extraneous offenses were similar in that (1) the victims were women who had been in
relationships with Appellant; (2) both victims had recently left Appellant; (3) Appellant arrived
at the victims' homes at night, remained in his vehicle, and asked family members to go and get
the victims; (4) Appellant asked both victims to come back to him; (5) Appellant shot both
victims multiple times with a handgun; and (6) Appellant claimed that both shootings were
accidental. We conclude that Ward's shooting is sufficiently similar in nature to Ramirez's
shooting thatthe inference of improbability of accident logically comes into play. Therefore, the
evidence of Ward's shooting was admissible to negate the possibility that Ramirez's shooting
was an accident. See id.

        At trial, Appellant argued that admitting evidence of the extraneous offense would result
in unfair prejudice because the offense was soold that he could not adequately defend against it.
However, after a hearing outside the presence of the jury in which the trial court heard the
testimony of both Ward and Appellant regarding the extraneous offense, the trial court found that
the jury could find beyond a reasonable doubt that it occurred. Furthermore, there is no per se
rule as to when an extraneous offense is too remote in time to be introduced in evidence.

Templin v. State, 711 S.W.2d 30, 34 (Tex. Crim. App. 1986); Corley v. State, 987 S.W.2d 615,
620 (Tex. App.—Austin 1999, no pet.). The factors of remoteness and similarity are important,
not in and of themselves, but only as they bear on the relevancy and probative value of the
extraneous offense. Plante, 692 S.W.2d at 491. The period of time separating the extraneous
offense from the primary offense is a factor to be considered, along with all other relevant
factors. Templin, 711 S.W.2d at 34. Based on the facts of this case and the extraneous offense,
we conclude that the extraneous offense is not so remote in time as to make it inadmissible to

show intent in this case.

       Finally, Appellant claims that the trial court erred by admitting the extraneous offense
evidence over his Rule 403 objection. Relevant evidence may be excluded if its probative value
is substantially outweighed by the danger of unfair prejudice. See Tex. R. Evid. 403. Rule 403
favors admissibility, and the presumption is that relevant evidence will be more probative than
prejudicial. Montgomery v. State, 810 S.W.2d 372, 389 (Tex. Crim. App. 1991). A proper Rule
403 analysis includes, but is not limited to, four factors: (1) the probative value of the evidence,
(2) the potential to impress the jury in some irrational yet indelible way, (3) the time needed to
develop the evidence, and (4) the proponent's need for the evidence. State v. Mechler, 153
S.W.3d 435, 439 (Tex. Crim. App. 2005). Although extraneous offenses always possess the
potential to impress the jury of a defendant's character conformity, any impermissible inference
of character conformity can be minimized through a limiting instruction. Lane v. State, 933
S.W.2d 504, 520 (Tex. Crim. App. 1996).
        Keeping in mind the above standards, we examine whether the trial court abused its
discretion in admitting the extraneous offense evidence. First, the evidence of Ward's shooting
made Appellant's intent to kill Ramirez more probable and rebutted Appellant's theory that her
shooting was accidental. Second, the trial court gave a limiting instruction in the jury charge,
which served to minimize any impermissible inference of character conformity. See id. Third,
the prosecutor used a minimal amount of time to develop evidence of the extraneous offense.
Finally, although there was other evidence that might have established beyond a reasonable
doubt Appellant's intent to commit murder—including Appellant's handwritten will and the
evidence of multiple gunshots—we cannot say that the State did not need the extraneous offense
evidence to prove his intent to the jury beyond a reasonable doubt. Under these circumstances,
we cannot conclude that the trial court abused its discretion in admitting the extraneous offense
evidence.

       Accordingly, we overrule Appellant's sixth issue as it relates to the admission of the
extraneous offense evidence.



                                   Failure to Excuse Juror

       In Appellant's fourth issue, he complains that the trial court erred by failing to excuse a
juror who knew one of the witnesses.
       When Barbara Ward took the stand during the State's rebuttal, a juror indicated that she
needed to speak with the judge. Outside the presence of the other jurors, the juror told the trial
court that fourteen years prior to that time, she had worked with Ward for five years. She stated
that they had not associated outside of work, and that she was not familiar with any details of
Ward's marriage relationships. The juror said that she believed Ward was a trustworthy person,
but that she could nonetheless be fair and impartial and weigh Ward's testimony like that of any
other witness.

       Appellant made an objection to Ward's testimony and moved for a mistrial on the basis
that he could not receive a fair trial because of the juror's relationship with Ward. The trial court
overruled the objection and denied the motion for mistrial. The State expressed that it would not
object to proceeding with eleven jurors if Appellant wished to agree to dismiss the juror.
Appellant expressed no desire to dismiss the juror, and the trial resumed.
       On appeal, Appellant does not argue that the juror was disqualified, but that the trial court
erred by failing to excuse her based on the parties' agreement to proceed with eleven jurors as
permitted by Article 36.29 of the code of criminal procedure. See Tex. Code Crim. Proc. Ann.
art. 36.29(c) (West Supp. 2014). However, the record shows that although the State voiced it
would not object to dismissing the juror, there was no such agreement of the parties.
Accordingly, we overrule Appellant's fourth issue.




                                                 10
                                     Evidentiary Sufficiency

       In Appellant's fifth issue, he argues that without his handwritten note and his statements
to law enforcement, the evidence in this case would be legally and factually insufficient to
support his conviction.     We have previously concluded that the handwritten note and the
statements to law enforcement were admissible. Therefore, we overrule Appellant's fifth issue.


                                 Denial of Motion for Mistrial

       In part of his sixth issue, Appellant complains that the trial court erred by denying his
motion for mistrial after a witness for the State mentioned the extraneous offense during cross
examination.

Standard of Review and Applicable Law

       A trial court's denial of a mistrial is reviewed under an abuse of discretion standard, and
its ruling must be upheld if it was within the zone of reasonable disagreement. Coble v. State,
330 S.W.3d 253, 292 (Tex. Crim. App. 2010). Generally, it is presumed that the jury can and
will follow a court's curative instruction to disregard objectionable testimony. See Bauder v.
State, 921 S.W.2d 696, 698 (Tex. Crim. App. 1996). Mistrial is an extreme and exceedingly
uncommon remedy that is appropriate only when it is apparent that an objectionable event at trial
is so emotionally inflammatory that curative instructions are not likely to prevent the jury from
being unfairly prejudiced against the defendant. Id. Whether a particular error calls for a
mistrial depends on the peculiar facts and circumstances of the case. Hernandez v. State, 805
S.W.2d 409,413 (Tex. Crim. App. 1990).
Analysis

       During defense counsel's cross examination of a detective who was involved in the case,
the following exchange took place:


       DEFENSE COUNSEL: Do you ever recall another investigator in another report saying that We
       wentto talktoJose Perez's daughter, whosaw him, you know, three hours before theshooting!

       DETECTIVE: I don't recall that, no.

       DEFENSE COUNSEL: Okay. Or Jose Perez's first wife Dolores, who saw Jose three hours
       before the shooting"? Do youremember thatat all in the investigation?

       DETECTIVE: That would be someone else's testimony. I don't know.

       DEFENSE COUNSEL: But you didn't see that in any reports that you -



                                                   11
        DETECTIVE: I don't recall that I did. I remember that there was—there was talk of a prior
        incident. And the first information we had is that he had actually killed his first wife, but we found
        out that she had actually lived.




        Defense counsel objected, asked that the testimony be stricken, and moved for a mistrial.
                                                         4



The trial court denied the motion for mistrial but instructed the jury to disregard the testimony.
        An inadvertent reference by a witness to an extraneous offense is generally cured by a
prompt instruction to disregard. See Nobles v. State, 843 S.W.2d 503, 514 (Tex. Crim. App.
1992). Here, the detective was apparently unaware that the "first wife" defense counsel was
referring to was not the same ex-wife Appellant had shot. The trial court gave an instruction to
disregard. Furthermore, evidence regarding the extraneous offense was presented in the State's
rebuttal case, and we have held that the evidence was admissible. We conclude that the trial
court did not abuse its discretion by denying the motion for mistrial. Accordingly, we overrule
Appellant's sixth issue as it relates to the denial of his motion for mistrial.


                                                  Disposition

        Having overruled Appellant's first, second, third, fourth, fifth, and sixth issues, we affirm
the trial court's judgment.

                                                                              Brian Hoyle
                                                                                   Justice


Opinion delivered May 29, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., andNeeley, J.




                                              (DO NOT PUBLISH)




                                                             12